Naeemah Clark
Ext. 361
nclark@westermanllp.com



                                                       April 18, 2019

By ECF

The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re: Seth Kanegis v. Ishita Ganguly, CV 18-1447 (JBW)(JO)

Dear Judge Orenstein:

          As you will remember, this law-firm represents the plaintiff Seth Kanegis.

        Please be advised that the parties have settled this matter. I write to request that Your
Honor "So Order" the Consent Judgment executed by the parties that is being e-filed with this
letter.

          Thank you in advance for consideration of this request.



                                                        Sincerely,
                                                                     ,J       P'
                                                                               if { f
                                                                                        r

                                                        Naeemah Clark

cc:       Jeffrey A. Miller, Esq.
          Frank J. Livoti, Esq. (counsel for defendant) (via ECF)




ATTORNEYS AT LAW                                                1201 RXR PLAZA, UNIONDALE, NY 11556
                                        T: 516.622.9200 1 F: 516.622.9212 I WWW.WESTERMANLLP.COM

1989461
